TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00678-CR


David Reitz, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 5030183, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

David Reitz seeks to appeal from a judgment of conviction for burglary.  The clerk's
record contains a written waiver of appeal signed by appellant, his attorney, and the trial judge.  This
document, which reflects a knowing and voluntary waiver of the right to appeal, was signed after
sentence was imposed in open court.  A defendant who knowingly and intelligently waives his right
to appeal may not thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543
S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);
Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate
that appellant sought or obtained the permission of the trial court to pursue this appeal.

The appeal is dismissed.


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   February 5, 2004
Do Not Publish